--------------------------------------------------------------------------------

Exhibit 10.38
 
THIRD AMENDMENT TO LOAN AGREEMENT


THIRD AMENDMENT TO LOAN AGREEMENT, dated as of March 24, 2017 (this “Third
Amendment”) to that certain Revolving Credit, Term Loan and Security Agreement,
dated as of June 3, 2015 (as amended, restated, amended and restated,
refinanced, replaced, supplemented, modified or otherwise changed from time to
time, the “Loan Agreement”), by and among Motorcar Parts of America, Inc., a New
York corporation (“Borrower”), the other Persons from time to time party thereto
as guarantors, the lenders from time to time party thereto (each, a “Lender” and
collectively, the “Lenders”) and PNC Bank, National Association (“PNC”), as
agent for the Lenders (PNC in such capacity, together with its successors and
assigns in such capacity, “Agent”).


WHEREAS, Borrower, Agent and the Required Lenders wish to amend certain terms
and provisions of the Loan Agreement as hereafter set forth.


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:


1.             Defined Terms.  Any capitalized term used herein and not defined
shall have the meaning assigned to it in the Loan Agreement.
 
2.             Amendment.  Section 7.7(a) of the Loan Agreement is hereby
amended by deleting the number “$5,000,000” appearing in the table set forth
therein and replacing such number with the number “$5,500,000”.


3.             Conditions to Effectiveness.  The effectiveness of this Third
Amendment is subject to the fulfillment of each of the following conditions
precedent (the date such conditions are fulfilled or are waived by Agent is
hereinafter referred to as the “Third Amendment Effective Date”):


(a)            Representations and Warranties; No Event of Default.  The
following statements shall be true and correct: (i) the representations and
warranties contained in this Third Amendment, ARTICLE V of the Loan Agreement
and in each other Loan Document, certificate, or other writing delivered to
Agent or any Lender pursuant hereto or thereto on or prior to the Third
Amendment Effective Date are true and correct in all material respects (and in
all respects if such representation and warranty is already qualified by
materiality or by reference to a Material Adverse Effect) on and as of the Third
Amendment Effective Date as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and
correct in all material respects (and in all respects if such representation and
warranty is already qualified by materiality or by reference to a Material
Adverse Effect) on and as of such earlier date) and (ii) no Default or Event of
Default shall have occurred and be continuing on the Third Amendment Effective
Date or would result from this Third Amendment becoming effective in accordance
with its terms.


(b)            Execution of Amendment.  Agent and the Required Lenders shall
have executed this Third Amendment and shall have received a counterpart to this
Third Amendment, duly executed by each Loan Party.
 

--------------------------------------------------------------------------------

(c)            Secretary’s Certificate.  Agent shall have received a certificate
of the Secretary or Assistant Secretary (or equivalent officer, partner or
manager) of Borrower in form and substance satisfactory to Agent dated as of the
Third Amendment Effective Date.


4.             Representations and Warranties.  Each Loan Party represents and
warrants as follows:


(a)            Organization, Good Standing, Etc.  Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated, and to
execute and deliver this Third Amendment, and to consummate the transactions
contemplated hereby and by the Loan Agreement, as amended hereby, and (iii) is
duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except (solely
for the purposes of this subclause (iii)) where the failure to be so qualified
or in good standing could not reasonably be expected to result in a Material
Adverse Effect.


(b)           Authorization, Etc.  The execution, delivery and performance by
each Loan Party of this Third Amendment, and the performance of the Loan
Agreement, as amended hereby, (i) have been duly authorized by all necessary
action, (ii) do not and will not contravene any of its Organizational Documents
or any Applicable Law in any material respect or any material Contractual
Obligation binding on or otherwise affecting it or any of its properties, (iii)
do not and will not result in or require the creation of any Lien (other than
pursuant to any Loan Document) upon or with respect to any of its properties,
and (iv) do not and will not result in any default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to its operations or any of its properties.
 
(c)            Governmental Approvals.  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Body is required in
connection with the due execution, delivery and performance of this Third
Amendment by the Loan Parties, and the performance of the Loan Agreement, as
amended hereby.


(d)            Enforceability of this Third Amendment.  This Third Amendment and
the Loan Agreement, as amended hereby, when delivered hereunder, will be a
legal, valid and binding obligation of each Loan Party, enforceable against such
Loan Party in accordance with the terms thereof, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally.


(e)            Representations and Warranties; No Event of Default.  The
statements in Section 3(a) of this Third Amendment are true and correct.
 
-2-

--------------------------------------------------------------------------------

5.             Release.  Each Loan Party hereby acknowledges and agrees that: 
(a) neither it nor any of its Affiliates has any claim or cause of action
against Agent or any Lender (or any of their respective Affiliates, officers,
directors, employees, attorneys, consultants or agents) and (b) Agent and each
Lender has heretofore properly performed and satisfied in a timely manner all of
its obligations to the Loan Parties and their Affiliates under the Loan
Agreement and the other Loan Documents that are required to have been performed
on or prior to the date hereof.  Notwithstanding the foregoing, Agent and the
Lenders wish (and the Loan Parties agree) to eliminate any possibility that any
past conditions, acts, omissions, events or circumstances would impair or
otherwise adversely affect any of Agent and the Lenders’ rights, interests,
security and/or remedies under the Loan Agreement and the other Loan Documents. 
Accordingly, for and in consideration of the agreements contained in this Third
Amendment and other good and valuable consideration, each Loan Party (for itself
and its Affiliates and the successors, assigns, heirs and representatives of
each of the foregoing) (collectively, the “Releasors”) does hereby fully,
finally, unconditionally and irrevocably release and forever discharge Agent,
each Lender and each of their respective Affiliates, officers, directors,
employees, attorneys, consultants and agents (collectively, the “Released
Parties”) from any and all debts, claims, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done on or prior to the Third Amendment Effective Date directly arising out of,
connected with or related to this Third Amendment, the Loan Agreement or any
other Loan Document, or any act, event or transaction related or attendant
thereto, or the agreements of Agent or any Lender contained therein, or the
possession, use, operation or control of any of the assets of any Loan Party, or
the making of any Loans or other advances, or the management of such Loans or
advances or the Collateral.


6.             No Novation; Reaffirmation and Confirmation.


(a)            This Third Amendment does not extinguish the obligations for the
payment of money outstanding under the Loan Agreement or discharge or release
the lien or priority of any mortgage, security agreement, pledge agreement or
any other security therefore.  Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Loan Agreement
or instruments securing the same, which shall remain in full force and effect,
except as modified hereby or by instruments executed concurrently herewith. 
Nothing expressed or implied in this Third Amendment shall be construed as a
release or other discharge of Borrower under the Loan Agreement, or the other
Loan Documents, as amended hereby, from any of its obligations and liabilities
as “Borrower” thereunder.


(b)            Borrower hereby (i) acknowledges and reaffirms its obligations as
set forth in each Loan Document, as amended hereby, (ii) agrees to continue to
comply with, and be subject to, all of the terms, provisions, conditions,
covenants, agreements and obligations applicable to it set forth in each Loan
Document, as amended hereby, which remain in full force and effect, and (iii)
confirms, ratifies and reaffirms that the security interest granted to Agent,
for the benefit of Agent and the Lenders, pursuant to the Loan Documents, as
amended hereby, in all of its right, title, and interest in all then existing
and thereafter acquired or arising Collateral in order to secure prompt payment
and performance of the Obligations, is continuing and is and shall remain
unimpaired and continue to constitute a first priority security interest
(subject to Permitted Liens) in favor of Agent, for the benefit of Agent and the
Lenders, with the same force, effect and priority in effect both immediately
prior to and after entering into this Third Amendment.
 
-3-

--------------------------------------------------------------------------------

7.             Miscellaneous.


(a)            Continued Effectiveness of the Loan Agreement and the Other Loan
Documents.  Except as otherwise expressly provided herein, the Loan Agreement
and the other Loan Documents are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects, except that on and
after the Third Amendment Effective Date (i) all references in the Loan
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Loan Agreement shall mean the Loan Agreement as amended
by this Third Amendment and (ii) all references in the other Loan Documents to
the “Loan Agreement”, “thereto”, “thereof”, “thereunder” or words of like import
referring to the Loan Agreement shall mean the Loan Agreement as amended by this
Third Amendment.  To the extent that the Loan Agreement or any other Loan
Document purports to pledge to Agent, or to grant to Agent, a security interest
or lien, such pledge or grant is hereby ratified and confirmed in all respects. 
Except as expressly provided herein, the execution, delivery and effectiveness
of this Third Amendment shall not operate as an amendment of any right, power or
remedy of Agent and the Lenders under the Loan Agreement or any other Loan
Document, nor constitute an amendment of any provision of the Loan Agreement or
any other Loan Document.
 
(b)            Counterparts.  This Third Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Third Amendment by fax or electronic mail shall be equally
as effective as delivery of an original executed counterpart of this Third
Amendment.
 
(c)            Headings.  Section headings herein are included for convenience
of reference only and shall not constitute a part of this Third Amendment for
any other purpose.
 
(d)           Costs and Expenses.  Borrower agrees to pay on demand all fees,
costs and expenses of Agent and the Lenders in connection with the preparation,
execution and delivery of this Third Amendment.
 
(e)            Third Amendment as Other Document.  Each Loan Party hereby
acknowledges and agrees that this Third Amendment constitutes an “Other
Document” under the Loan Agreement.  Accordingly, it shall be an Event of
Default under the Loan Agreement if (i) any representation or warranty made by
any Loan Party under or in connection with this Third Amendment, which
representation or warranty is (A) subject to a materiality or a Material Adverse
Effect qualification, shall have been incorrect in any respect when made or
deemed made, or (B) not subject to a materiality or a Material Adverse Effect
qualification, shall have been incorrect in any material respect when made or
deemed made or (ii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Third Amendment (subject to any
applicable notice or grace periods under the Loan Agreement).
 
-4-

--------------------------------------------------------------------------------

(f)             Severability.  Any provision of this Third Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


(g)            Governing Law.  This Third Amendment shall be governed by and
construed in accordance with, the laws of the State of New York.


(h)           Waiver of Jury Trial.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS THIRD AMENDMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
 
[Remainder of page intentionally left blank]
 
-5-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first written above.
 

 
BORROWER:
     
MOTORCAR PARTS OF AMERICA, INC.
     
By:
/s/   Selwyn Joffe
   
Name:
Selwyn Joffe
   
Title:
Chairman, President and Chief Executive Officer

 

--------------------------------------------------------------------------------

 
AGENT AND LENDER:
     
PNC BANK, NATIONAL ASSOCIATION
       
By:
/s/   Albert Sarkis
   
Name:
Albert Sarkis
   
Title:
Senior Vice President

 

--------------------------------------------------------------------------------

 
LENDERS:
     
EVERBANK
         
By:
/s/   Christopher Norrito
   
Name:
Christopher Norrito
   
Title:
Credit Officer

 

--------------------------------------------------------------------------------

 
ISRAEL DISCOUNT BANK OF NEW YORK
       
By:
/s/   Richard Miller
   
Name:Richard Miller
   
Title:
Senior Vice President
         
By:
/s/ Dionne Rice
   
Name:
Dionne Rice
   
Title:
First Vice President

 

--------------------------------------------------------------------------------

 
SCOTTRADE BANK
         
By:
/s/ Ann M. Sutter
   
Name:
Ann M. Sutter
   
Title:
Senior Vice President

 
 

--------------------------------------------------------------------------------